           Case 1:18-cr-00468-WFK Document 43 Filed 06/02/19 Page 1 of 2 PageID #: 200
                                                           LAW OFFICE OF

                                               MICHAEL K. BACHRACH
                                                     276 FIFTH AVENUE, SUITE 501
                                                        NEW YORK, N.Y. 10001
                                                              ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                               TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                               http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                        michael@mbachlaw.com

                                                              June 2, 2019

         By ECF and email

         The Hon. William F. Kuntz
         United States District Court Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                                                              Re: United States v. Ali Saleh,
                                                              18 Cr. 468 (WFK)

         Dear Judge Kuntz:

                 We write to address the Government’s Request to Charge No. 10, which suggests language
         in the event the parties agree to stipulate to the first element required to establish Count Two of
         the Indictment (Possession of Contraband in Prison). See Gov’t Request to Charge, dated, May
         28, 2019 (Doc. No. 28), Request No. 10, at 15; see also 18 U.S.C. §§ 1791(a)(2), 1791(b)(3).
         Specifically, we write to inform the Court and the Government that the defense is willing to
         stipulate to this element in the manner proposed in the Government’s Request to Charge.

                 The Government proposes that the following language be added to the charge instructing
         the jury on the first element of Count Two:

                            The parties have stipulated that the defendant was an inmate at
                            MDC-Brooklyn, at the time specified in the Indictment. I instruct
                            you, in this connection, that the fact that defendant was imprisoned
                            is an element of the charge here that is not disputed. You are not to
                            consider that fact for any other purpose. You are not to speculate as
                            to why he was in prison.

         See Gov’t Request to Charge, dated, May 28, 2019 (Doc. No. 28), Request No. 10, at 15, citing,
         Sand, Modern Federal Jury Instructions, Instruction 43-8.

                 The defense is willing to accept the Government’s offer to stipulate to this language and
         those facts.
       Case 1:18-cr-00468-WFK Document 43 Filed 06/02/19 Page 2 of 2 PageID #: 201
The Hon. William F. Kuntz
June 2, 2019
Page 2 of 2

                                                 Respectfully submitted,

                                                 /S/

                                                 Michael K. Bachrach
                                                 Anthony L. Ricco
                                                 Steve Zissou
                                                 Attorneys for Defendant Ali Saleh

      cc:    All parties of record (by ECF and email)
